Exhibit OFFICE LEASE THE POINT AT INVERNESS Best Property Fund, L.P., a Delaware limited partnership "Landlord" and Premier Data Services, Inc. a Delaware corporation "Tenant" Date: February 19, 2003 LIST OF EXHIBITS AFloor Plan, Premises BWork Letter CRules and Regulations DLease Commencement Rider EForm of Tenant Estoppel Certificate FSchedule of Building Services GDefinition of Operating Expenses OFFICE LEASE PART I BASIC LEASE TERM SHEET 1.Building.An office building containing approximately 186,945 feet of rentable area, located on the Land, and 8310 South Valley Highway, Englewood, Colorado,80112-5806 commonly known as The Point at Inverness. 2.Project.
